Citation Nr: 1506073	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-18 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical services rendered in connection with treatment received at Ohio State University Medical Center (OSUMC) on February 10, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1996 to April 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Medical Administration Service (MAS) of the Columbus, Ohio, VA Medical Center (VAMC), which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on February 10, 2010.  She failed to report for a Board videoconference hearing scheduled for January 2012, without explanation, and her hearing request is considered withdrawn.


FINDING OF FACT

Unauthorized medical services rendered at OSUMC on February 10, 2010, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at OSUMC on February 10, 2010, have not been met.  38 U.S.C.A. § 1728 (West 20142); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to notify and assist a claimant in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For claims such the one at issue, which fall outside the parameters of Title 38, United States Code, Chapter 51, the VCAA does not apply.  See Barger v. Principi, 16 Vet.App. 132 (2002).  Nevertheless, the legal provisions that govern the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 -- contain their own notice and assistance requirements. Specifically, those provisions direct that VA furnish detailed information about the laws governing claims for payment or reimbursement of unauthorized medical expenses, as well the duties of claimants to submit evidence in support of such claims. 38 C.F.R. § 17.120-33 (2014). 

Additionally, those provisions mandate that, when a claim for payment or reimbursement of unauthorized medical expenses is denied, VA must notify the claimant of the reasons and bases for the denial and of his or her appellate rights, while furnishing all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).  In this case, VA met the aforementioned requirements through letters dated in March 2010, and further information was provided in the March 2010 statement of the case.  

In adjudicating this case, the MAS applied the standard for a "medical emergency" which was then set forth in 38 C.F.R. § 17.120, defined as "of such nature that delay would have been hazardous to life or health."  However, the applicable statute, 38 U.S.C.A. § 1728, was revised, effective October 10, 2008, to incorporate the "prudent layperson" standard for an emergency.  See "Veterans' Mental Health and Other Care Improvement Act of 2008," Pub. L. No. 110-387, 122 Stat. 4110 (2008); see also Swinney v. Shinseki, 23 Vet. App. 257 (2009) ("medical emergency" should be considered in light of whether a "reasonable prudent layperson" would believe delay would be "hazardous to life or health.").  Thus, although the law itself was revised effective in October 2008, the pertinent regulation, 38 C.F.R. § 17.120, was not amended to incorporate this new standard until 2011.  The amended version of the statute is more favorable to the Veteran, and the amended version of the statute will be applied to this claim.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board finds that no prejudice results from the Veteran's not being notified of this revised standards, because her arguments as to her belief in an emergency are by definition a layperson's arguments.  There is, therefore, no potential benefit to be gained by informing her of the prudent layperson standard, as the subjective standard still requires a belief by the claimant in the existence of an emergency.  Significantly, there is no indication that additional notice or development would aid the Veteran in substantiating her claim.  

The Board finds that the Veteran is not prejudiced by appellate review of her claim and this juncture.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

Analysis

The Veteran seeks payment or reimbursement of medical expenses incurred in the course of treatment rendered at OSUMC on February 10, 2010.  

Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2014) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim has been considered under 38 U.S.C.A. § 1728 which pertains to payment for unauthorized medical expenses.  

The treatment was for an adjudicated service-connected disability, lumbosacral strain with sciatic nerve involvement, and the claim will be considered under the less restrictive 38 U.S.C.A. § 1728.  In this regard, consideration under 38 U.S.C.A. § 1725 is warranted only if the veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.1002(i).  Moreover, the standard for a medical emergency is identical under the two provisions.  

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA under 38 U.S.C.A. § 1728, all of the following must be shown:

(1) That the treatment was either for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (or, under certain circumstances, when participating in a course of vocational rehabilitation under the auspices of VA); and

(2) that a medical emergency existed of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; and

(3) that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The treatment in question was for low back pain with probable sciatica.  At that time, service connection was in effect for lumbosacral strain, as well as for sciatic nerve involvement.  Therefore, the treatment was for an adjudicated service-connected disability, and the first criterion is satisfied.  

However, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

In this case, the MAS denied the claim on the basis that a medical emergency was not present.  As discussed above, the correct standard for an emergency is the "prudent layperson" standard.  Specifically, the conditions for an emergency are defined as follows:  

Emergency treatment . . . was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

38 C.F.R. § 17.120(b) (2014).  

Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

Records from the OSUMC emergency department dated February 10, 2010 show that the Veteran was seen for low back pain immediately upon arrival.  Her temperature was 97.6; blood pressure was 122/64; pulse was 90; and respirations were 18.  She had a history which included a herniated disc and fibromyalgia.  She was experiencing a "typical episode of her back pain."  She said it was right-sided, and located in the right paraspinal muscles, radiating into the right buttock.  It was a sharp throbbing pain that started on Saturday and had gradually worsened.  [February 10, 2010, the date of her treatment, was a Wednesday.]  She called VA to make an appointment but could not be seen until today [February 10, 2010] at 3 pm.  She said she took a Percocet at 2 pm and had been taking ibuprofen without adequate relief.  She had no numbness, weakness, tingling, or loss of bowel or bladder function.  All other systems were negative.  

On examination, she was alert, oriented, and in no acute distress.  Her heart had  regular rate and rhythm with no murmurs, rubs, or gallops.  Examination of the back revealed tenderness over the paraspinal muscles on the lower right and into the right buttock.  She had equal, symmetrical 5/5 strength in both lower extremities.  She had normal sensation to fine touch, and a completely normal neurological examination.  She had driven to the hospital and was able to ambulate.  

The physician told her that she could not be given anything very strong for her pain because she was driving home, but she could have a shot of Decadron.  Her pain radiating into the right buttock sounded consistent with sciatica.  The physician felt that she was under-dosing her Percocet and could take 2 every 6 hours.  Also, she would be started on a Medrol Dosepak, and well as some Robaxin for muscular pain.  It was noted that she was scheduled for a follow-up that day at 3 pm at the VA.  The diagnosis was back pain, probable sciatica.  She was discharged home with Robaxin and a Medrol Dosepak at approximately 12:52 am.    

VA treatment records pertaining to her appointment later that same day, February 10, 2010, note that she had made an appointment relate to her emergency room visit last night.  She complained of low back pain for 4 days, rated level 8.  The physician's report noted it was an acute visit.  She started having pain on the right side and radiating down the right leg and called VA the previous night.  She went to OSU and was given a shot of depromedrol and prescription for Robaxin and a Medrol dose pack.  She did not fill the prescriptions, but came to VA to get them filled.  She said she had not done any strenuous work to hurt her back.  She said her back was better than last night.  She was alert, ambulatory and in no distress.  The assessment was lumbar radiculopathy.  

The Veteran contends that her condition was an emergency.  She could not get into see her VA doctor for treatment, although she had made 3 or 4 attempts by phone.  She was told that she would be set up with an appointment that would be a week later.  She was dealing with serious low back pain and could not sleep due to the pain.  She called the VA call center, although the clinic was closed.  She was asked if she could go to Dayton or Chillicothe, but said she could not drive that far due to the back pain.  The call center person suggested that she go to a local emergency room for treatment, which she did.  

The call center responder's advice to seek treatment at a local emergency room is not tantamount to authorizing treatment, and the treatment was not authorized in advance.  Moreover, the prudent layperson standard for an emergency was not met.  The Veteran states that she could not sleep due to the pain, but when seen in the emergency room, she was in no acute distress.  She described the pain as a sharp, throbbing pain which had been progressing for 4 days.  Contrary to her statement that she could not get an appointment at the VA in under a week, when seen in the emergency department, it was noted that she had an appointment at the VA later that day.  She described the symptomatology as a "typical episode of her back pain."  Findings were normal except for tenderness in the low back radiating to the right buttock.  She drove herself to the hospital, and was ambulatory.  While the Veteran was in pain, it had been present for several days, and was described by her as a typical episode; notably, she was in no acute distress.  There is no indication that she felt, subjectively, that the absence of immediate medical attention would place her health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Instead, it appears that she was suffering a level of discomfort that she did not wish to tolerate until the following day, but which was not sufficient to cause functional impairment or acute distress.  

The weight of the evidence establishes that the prudent layperson standard for an emergency was not met, and, accordingly, the criteria for reimbursement have not been met.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Reimbursement or payment for unauthorized medical services rendered in connection with treatment at OSUMC on February 10, 2010, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


